Citation Nr: 0829377	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  08-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The veteran had active duty service from January 1944 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference in 
August 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The issues of entitlement to an initial compensable 
evaluation for bilateral hearing loss and entitlement to a 10 
percent rating based on multiple noncompensable 
service-connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will inform the veteran if any further action is required on 
his part.  


FINDINGS OF FACT

1.  The veteran injured his left ankle during combat.

2.  Competent evidence of record links currently existing 
residuals of a left ankle disability to the veteran's reports 
of injuring his left ankle during combat.  




CONCLUSION OF LAW

A left ankle disability began during active duty.  
38 U.S.C.A. §§  1110, 1154(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for residuals of a left 
ankle injury.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In July 2007, the veteran submitted a claim of entitlement to 
service connection for residuals of a left ankle injury.  

The service medical records are negative as to complaints of, 
diagnosis of or treatment for any problems with the left 
ankle.  Physical examination conducted at the time of the 
separation examination in December 1945 did not reveal any 
pertinent defects.  

The fact that there is no annotation in the service medical 
records as to the presence of a left ankle disability is not 
fatal to the veteran's claim.  The veteran testified before 
the undersigned in August 2008 that he injured his left ankle 
while running to man a 5 inch gun on the USS Sarasota during 
an air attack.  He has testified that the injury occurred 
during combat.  

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall 
be resolved in favor of the veteran.  Id.  The phrase 
"engaged in combat with the enemy" requires that the veteran 
have personally taken part in a fight or encounter with a 
military foe or hostile unit of instrumentality.  The phrase 
does not apply to veterans who merely served in a general 
"combat area" or combat zone, but did not themselves engage 
in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).

The Board's review of the history of the USS Sarasota reveals 
that the ship was subjected to kamikaze attacks, at the 
minimum, in January 1945 and possibly thereafter.  Resolving 
reasonable doubt in the veteran's favor, the Board finds the 
veteran's report of injuring his ankle while rushing to man a 
gun in defense of kamikaze attacks against his ship is 
consistent with the circumstances, conditions or hardships of 
service on board naval ships in the Pacific during World War 
II.  See 38 U.S.C.A. § 1154.  The occurrence of an in-service 
injury to the left ankle has been established.  

The Board finds that there is competent evidence of record of 
a currently existing left ankle disability.  A private 
clinical record dated in May 2007 includes a pertinent 
assessment of status post left foot fracture with deformity.  
It was noted that the veteran had a history of left foot 
fracture with deformity back in the 1940's.  A private 
clinical record dated in August 2007 includes an annotation 
that the author (a podiatrist) believed that the veteran had 
a talus fracture of the left foot years prior which led to 
arthritis.  Another clinical record dated the same month 
includes assessments of compression arthralgia of the left 
foot and ankle, adult acquired flat foot on the left and 
overuse pain syndrome in the foot.  It was noted that it did 
appear that the veteran had an old dislocation of the talus.  

Finally, there is competent evidence linking a current left 
ankle disability to the veteran's reports of his in-service 
ankle injury.  In August 2007, a private physician wrote that 
he examined the veteran in July 2007 for left ankle pain and 
deformity which was thought to be secondary to a left foot 
fracture, which occurred in 1944 or 1945 while the veteran 
was on active duty.  It was noted that the veteran had been 
referred to another health care professional who determined 
that the veteran had a hind foot valgus condition which was 
consistent with a previous fracture.  The veteran now had 
compression arthralgia of the ankle and acquired flat foot of 
the left foot, stage IV.  The physician noted that the 
veteran's history and examination were consistent with a 
history of a fracture.  The Board finds this evidence, when 
read in the light most favorable to the veteran, links 
currently existing residuals of a left ankle injury to the 
veteran's active duty service.

There is no competent medical evidence of record which 
affirmatively indicates that the veteran does not currently 
have a left ankle disability which was due to his active duty 
service.  

The Board finds, as set out above, that there is competent 
evidence of the current existence of residual of a left ankle 
injury, evidence of an in-service ankle injury which occurred 
during combat and a link provided by a competent source 
between the currently existing left ankle disability and the 
in-service injury.  Based on the above, and upon application 
of the benefit of the doubt, the Board finds that service 
connection is warranted for residuals of a left ankle injury.  

As the Board is granting service connection for residuals of 
a left ankle injury, there is no need to discuss compliance 
with VA duties to notify and assist found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  


ORDER

Service connection for residuals of a left ankle injury is 
granted, subject to the laws and regulations governing 
monetary awards.  


REMAND

The veteran has claimed entitlement to an initial compensable 
evaluation for his service-connected bilateral hearing loss.  
The veteran's representative testified that the veteran's 
hearing loss had increased in disability since the time of 
his last VA examination.  The veteran agreed with this 
assertion.  Given the allegation of worsening disability, the 
veteran should be afforded a new examination to obtain 
pertinent findings to assess the current severity of his 
bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994). 

The claim of entitlement to a 10 percent rating based on 
multiple noncompensable service-connected disabilities is 
inextricably with the claim for an increased rating for the 
bilateral hearing loss.  In addition, the left ankle 
disability has not been rated.  Adjudication of this claim 
must wait until completion of the development and 
adjudication for the hearing loss claim and the rating of the 
left ankle disability have been completed.  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination with audiometric 
testing.  The examination  report with 
test results should be associated with 
the veteran's claims file.

2.  After ensuring proper completion of 
this and any other necessary development, 
readjudicate the issues of entitlement to 
an increased rating for bilateral hearing 
loss and entitlement to a 10 percent 
rating based on multiple noncompensable 
service-connected disabilities.  If the 
disposition remains unfavorable, furnish 
the veteran and his  representative a 
supplemental statement  of the case and 
afford the applicable  opportunity to 
respond. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




______________________________________________
J. CONNOLLY JEVTICH 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


